Citation Nr: 0302272	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-00 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability rating for service-
connected hypothyroidism, status post partial thyroidectomy, 
currently rated as 10 percent disabling.

(The issue of entitlement to service connection for 
osteoporosis as secondary to the service-connected 
hypothyroidism will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied an increased disability rating for 
service-connected hypothyroidism, status post partial 
thyroidectomy, currently rated as 10 percent disabling.

The Board is securing a medical expert opinion on the issue 
of service connection for osteoporosis as secondary to the 
service-connected hypothyroidism, pursuant to authority 
granted by 38 C.F.R. § 20.901(a) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  Service-connected hypothyroidism, status post partial 
thyroidectomy, requires continuous medication for control.

2.  Hypothyroidism is currently stable and not a significant 
contributing cause of complaints of fatigability, 
constipation, cold intolerance, and muscular weakness.

3.  There is no evidence of current cardiovascular 
involvement, bradycardia, sleepiness, mental disturbance, or 
mental sluggishness in this case.




CONCLUSION OF LAW

The criteria for an increased disability rating for service-
connected hypothyroidism, status post partial thyroidectomy, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.119, Diagnostic Code 7903 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000, which emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 1991 & Supp. 2002).  The law applies to all claims 
filed on or after the date of its enactment or, as in this 
case, filed before the date of enactment and not yet subject 
to a final decision as of that date because of an appeal 
filed which abated the finality of the decision appealed.  
38 U.S.C.A. § 5107, Note (West Supp. 2002).

VA has promulgated regulations implementing the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this case, the RO 
specifically notified the veteran of the provisions of the 
VCAA in a February 2001 letter; specifically, the veteran was 
advised that the RO would obtain VA treatment records and any 
adequately described private treatment records on her behalf, 
with proper authorization, and would also seek any pertinent 
government records which she might identify.  Moreover, in 
the October 2001 statement of the case, the RO provided the 
text of the new evidence-development regulation, 38 C.F.R. 
§ 3.159, in its entirety.  All evidence and records 
identified by the veteran as relevant to her claim have been 
obtained for review.  She and her representative were 
notified of the rating criteria involved for a higher rating 
in this case, and she has submitted private medical evidence 
in support of the claim.  VA afforded the veteran a VA 
examination in relation to her claim.

It thus appears that all obtainable evidence identified by 
the veteran relative to her claim has been obtained and 
associated with the claims folder, and that neither she nor 
her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Accordingly, the Board concludes that, with respect to this 
claim, all possible development has been conducted and all 
notification provided.  See Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (noting that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Increased Rating For Hypothyroidism

The veteran seeks an increased disability rating for her 
service-connected hypothyroidism, which is currently rated as 
10 percent disabling.  Disability ratings are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities, found in 38 C.F.R., Part 4.  The rating 
schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's hypothyroidism is rated under the rating 
criteria provided for that disability in the rating schedule.  
38 C.F.R. § 4.119, Diagnostic Code 7903.  Those criteria 
provide a 10 percent evaluation for hypothyroidism manifested 
by fatigability or where continuous medication is required 
for control.  A 30 percent rating may be assigned where 
hypothyroidism is shown to be manifested by fatigability, 
constipation, and mental sluggishness.  A 60 percent rating 
is provided for hypothyroidism manifested by muscular 
weakness, mental disturbance, and weight gain.  A 100 percent 
rating is warranted where the disease is manifested by cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness.

In this case, service connection for hypothyroidism has been 
in effect since March 1951.  Medical evidence shows that the 
veteran had been treated for colloid goiter with symptoms of 
hypothyroidism in 1948, and a subtotal thyroidectomy was 
performed in 1949 at a VA hospital.  Medical evidence in 1967 
and 1974 indicates that the hypothyroidism responded 
satisfactorily to thyroid replacement medication.  Later 
evidence also showed that symptoms of hypothyroidism were 
controlled well with medication.  A letter dated in November 
1992 from a private chiropractor showed that the veteran had 
been taking a dietary supplement for hypothyroidism since 
January 1987 with good results.  On a VA examination in 
January 1993, the examiner's assessment was possible mild 
hypothyroidism with a history of thyroidectomy in the 1940s.  
In a February 1993 letter, a private physician, C. Arthur 
McLarty, M.D., noted that, with medication, the veteran "was 
in a very nice euthyroid condition."  He added that, "When 
she has not taken her medication, she notes a significant 
loss of energy, which is consistent with a low thyroid 
condition."

The RO has obtained numerous medical records in connection 
with the veteran's December 1999 claim for an increased 
rating, from which this appeal arises.  This evidence shows 
that the veteran has been taking Synthroid (levothyroxine), a 
thyroid hormone replacement medication, from at least 
September 1999, as shown by a September 1999 VA outpatient 
treatment record, to the present, as shown by a VA 
examination report, dated in May 2000, and by the report of a 
private physician, Patrick J. McCarthy, M.D., dated in 
September 2002.

The most common complaint shown by the medical records dated 
from 1999 to the present is of fatigue or low energy.  Some 
records also show complaints of chronic constipation, cold 
intolerance, and weight loss.  The veteran has also 
complained of aches and pains in the muscles and of muscular 
weakness, although reports dated in 1999 and 2000 showed that 
she worked out regularly at a gym and that she had a personal 
trainer.

With regard to the criteria for the 60 and 100 percent 
ratings for hypothyroidism, the Board notes that there is no 
evidence of "sleepiness", a criterion among several for the 
100 percent rating.  Rather, the veteran often complained of 
not sleeping well as shown most recently by Dr. McCarthy's 
September 2002 report.  Moreover, there is no evidence of 
cardiovascular involvement or bradycardia, additional 
requirements for the 100 percent rating.  An echocardiogram 
conducted in October 1999 was normal, and reports from Daniel 
L. Moline, M.D., dated from November 1999 to May 2000, 
repeatedly showed that the heart was of regular rhythm and 
rate without murmur, findings consistent with those shown on 
VA outpatient records dated in January 1999 and April 2000 
and with a report from Derrick J. Sorweide, D.O., dated in 
March 2000.

There is also no evidence of "weight gain", one criterion 
for the 60 percent rating for hypothyroidism.  Although the 
veteran sometimes complained of weight "loss", the evidence 
showed that her weight has remained fairly constant over the 
last several years:  Timothy S. Clearly, M.D., noted the 
veteran's weight to be 147 pounds in October 1996.  Dr. 
Sorweide recorded it at 143 pounds in April 2000, and the VA 
examiner noted that the veteran's weight was 142 pounds a 
month later.  In September 2002, Dr. McCarthy noted the 
veteran's weight to be 140 pounds.

Finally, there is no evidence among the medical reports dated 
from 1999 to 2002 of current mental sluggishness or mental 
disturbance in this case.  Mental disturbance is a 
requirement for the 60 percent and 100 percent rating, and 
mental sluggishness must be shown for assignment of the 30 
percent rating for hypothyroidism.  In this case, examiners 
have consistently noted that the veteran is alert and 
oriented (Dr. Moline, Dr. Sorweide, and May 2000 VA 
examiner), and some have noted that she maintains focus well 
when asked specific questions (May 2000 VA examiner) and 
seems well adjusted and reasonably calm with normal body 
habitus and facial expressions and without delusions, 
hallucinations, or suicidal ideation (Dr. Sorweide).

The May 2000 VA examiner noted that the veteran's primary 
subjective complaints were of fatigue, muscle weakness, lack 
of stamina, and muscle pain.  She also complained of 
constipation, which she stated was relieved by Metamucil and 
grapefruit juice.  The examiner noted that, while it was 
possible that hypothyroidism may cause these types of 
complaints, there were many other potential contributing 
factors in this case including advanced age and osteoporosis.  
The examiner rendered the opinion that, other than some minor 
adjustment in her thyroid replacement, the veteran's thyroid 
condition was stable and not a significant contributing cause 
for her complaints.

Based upon the medical evidence noted above, with emphasis on 
the reports from the time contemporaneous with the veteran's 
December 1999 claim to the present, the Board finds that the 
service-connected hypothyroidism requires continuous 
medication for control, which is contemplated by the 10 
percent rating currently assigned.  In addition, the Board 
notes that the evidence shows that the hypothyroidism is 
currently stable and not a significant contributing cause of 
complaints of fatigability, constipation, cold intolerance, 
and muscular weakness.  Finally, there is no evidence of 
sleepiness, cardiovascular involvement, bradycardia, weight 
gain, or mental sluggishness or mental disturbance in this 
case.  

Based up on the absence of any evidence of sleepiness, 
cardiovascular involvement, bradycardia, weight gain, or 
mental disturbance, the Board concludes that the criteria for 
the 60 percent and 100 percent ratings have not been met in 
this case.  Moreover, even if the veteran's complaints of 
fatigability and constipation could be attributed to the mild 
hypothyroidism, the criteria for the next higher or 30 
percent rating include not only fatigability and 
constipation, but also mental sluggishness, and there is no 
evidence showing mental sluggishness in this case.  
Therefore, the Board concludes that the degree of disability 
resulting from the hypothyroidism does not more nearly 
approximate the criteria for the next higher or 30 percent 
rating, and the claim for an increased rating must be denied.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 
7903.


ORDER

An increased disability rating for service-connected 
hypothyroidism, status post partial thyroidectomy, is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with A's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

